Citation Nr: 1801958	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  13-00 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee disorder. 

3.  Entitlement to service connection for a spine disorder, to include as secondary to a left knee disorder. 

4.  Entitlement to a total disability rating based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1974 to April 1975.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In April 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

In September 2015, the Board reopened the issue of entitlement to service connection for a left knee disorder and remanded all the issues herein for further development.  For reasons discussed below, substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Preliminarily, although the Veteran's representative requested that the September 2017 SOC be re-issued as an SSOC before the Board's adjudication, the Board finds that proceeding does not prejudice the Veteran, as the incorrect nomenclature seems to be a mere mistake, the decision readjudicated the case based on additional evidence of record, and the Veteran was informed of material changes to the record.  See 38 C.F.R. § 19.31; September 2017 SOC; November 2017 FOIA response letter; December 2017 Correspondence from the representative.  As such, the Board has proceeded to avoid unnecessary delay.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that his left knee, right knee, and spine disorders are etiologically related to service and that they collectively preclude obtaining and/or maintaining a substantially gainful occupation.  See December 2009 application; May 2010 Correspondence from the Veteran; August 2011 application; November 2011 Correspondence from the Veteran; April 2015 testimony; April 2015 Correspondence from representative; April 2015 Statement by LL; April 2015 Statement by MM; April 2015 Statement by FA; April 2015 Statement by AB; April 2015 Statement by NS; April 2015 Statement by TB.  However, the May 2017 VA opinion, solicited pursuant to the September 2015 Board remand is inadequate; specifically, the examiner generally concluded that the increase in severity of the Veteran's pre-existing left knee condition was clearly and unmistakably the natural progression of the disease.  See May 2017 opinion (there was "temporary aggravation" by service, which "resolved" and was not permanent because upon "leaving the service he worked in a factory or drove a truck for 30 years indicating he had functioning lower extremities").  First, the examiner discussed a history of the left knee becoming painful during basic training, but failed to discuss the service treatment record finding of a "small tear medial meniscus posteriorly" (date is partially illegible, but seems to be February 1975).  Second, the examiner concluded that the "temporary aggravation" had "resolved," but provided no citations and/or logical explanations to support her assertions, as it is unclear how the examiner concluded that someone working in a factory or driving a truck was incapable of having an ongoing knee condition.  Lastly, as the other claims herein depend on the outcome of the remanded claim for entitlement to service connection for the left knee disability, the other claims must be remanded concurrently.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Seek an addendum opinion to clarify the May 2017 opinion regarding whether the increase in severity of the Veteran's pre-existing left knee condition was clearly and unmistakably the natural progression of the disease. 

The examiner is advised of the following deficiencies with the May 2017 opinion:

(a)  the examiner discussed a history of the Veteran's left knee becoming painful during basic training, but failed to discuss the service treatment record finding of a "small tear medial meniscus posteriorly" (date is partially illegible, but seems to be February 1975); and 

(b)  the examiner concluded that the "temporary aggravation" had "resolved," but provided no citations and/or logical explanations to support her assertions, as it is unclear how the examiner concluded that someone working in a factory or driving a truck was incapable of having an ongoing knee condition.  

2.  After completion of the above, readjudicate all issues.  

The AOJ is advised that the left knee claim is inextricably intertwined with the remaining claims herein.  

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

